Blackmar, J. (dissenting):
One of the witnesses testified that the decedent said she intended to see that Quick was well paid. Another testified that the decedent said she expected to see him compensated. Another testified that she said to Quick that he ought to be paid and she wanted to see him paid but that “ she did not have the money on her.” This testimony was by disinterested witnesses whose veracity was not attacked and who were uncontradicted. It seems to me that the evidence is sufficient to establish the liability of the decedent on a quantum meruit. We have no right to reject this uncontradicted testimony of disinterested witnesses whose integrity is not questioned; and if we accept it, we cannot escape the conclusion that she intended that he should be paid for his services. The relations between the decedent arid the claimant were not such as to permit the presumption that the services were rendered gratuitously. I think the decree of the Surrogate’s Court of Kings county should be reversed so far as it disallows the claim, and a new trial ordered. Mills, J., concurred.